DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
This application contains claims directed to the following patentably distinct species:
Species 1 [fig 1-3, 6-8, and 18] – plasma generating apparatus comprising a power supply unit connected to an RF power source, ground electrodes shorter than power electrode, a gas distribution unit having a nozzle disposed between each of the ground electrodes and power electrodes, and the ground electrode is mounted in the dielectric supporter and the power electrodes are mounted on the bottom surface of the dielectric supporter
Species 2 [fig 4 and 9-10] - plasma generating apparatus comprising a power supply unit connected to an RF power source, ground electrodes shorter than power electrode, a gas distribution unit having a nozzle disposed between each of the ground electrodes and power electrodes, and each of the ground electrodes and power electrodes are mounted on the bottom surface of the dielectric supporter
Species 3 [fig 5 and 11] - plasma generating apparatus comprising a power supply unit connected to an RF power source, ground electrodes of the same height as power electrode, a gas distribution unit having a nozzle disposed between each of the 
Species 4 [fig 12-15] - plasma generating apparatus comprising a fixed supporter not connected to an RF power source, ground electrodes shorter than power electrode, a gas distribution unit having a nozzle disposed over the ground electrodes, and each of the ground electrodes and power electrodes are mounted on the bottom surface of the dielectric supporter
Species 5 [fig 16] - plasma generating apparatus comprising a power supply unit connected to an RF power source, ground electrodes shorter than power electrode, a gas distribution unit having a nozzle disposed over the ground electrodes, and each of the ground electrodes and power electrodes are mounted on the bottom surface of the dielectric supporter
Species 6 [fig 17] - plasma generating apparatus comprising a power supply unit connected to an RF power source, ground electrodes of the same height as power electrode, a gas distribution unit having a nozzle disposed over the ground electrodes, and each of the ground electrodes and power electrodes are mounted on the bottom surface of the dielectric supporter
The species are independent or distinct because of the aforementioned mutually exclusive characteristics. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 1 appears to be fully generic.

The species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter
The species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN R KENDALL whose telephone number is (571)272-5081.  The examiner can normally be reached on Mon - Thurs 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on (571)272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/Benjamin Kendall/Primary Examiner, Art Unit 1718